DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“acoustic module” first recited in claim 1 (§112(f) interpretation applied to claim 1 and any dependent claims thereof):

Structural placeholder: “module”.

Function: “configured to transmit an ultrasonic signal to an object and receive an echo signal reflected from the object”.

Insufficient structure: “acoustic” describes the functional nature of this “module”, not its structure; further, the structural feature of being “disposed in the housing” is itself not sufficient for performing/achieving/facilitating the claimed function of “transmit[ting] an ultrasonic signal to an object and receiv[ing] an echo signal reflected from the object”. Absent the benefit the structural details thereof from the Specification (which ordinarily is not imported into the claims), the “acoustic module” could otherwise be any structure that is capable of transmitting an ultrasonic signal to an object and receiving an echo signal reflected from the object regardless of structure; therefore, §112(f) interpretation is applied to this limitation.

Further, the term “acoustic module” does not appear to be a term having sufficiently definite meaning as the name for the structure (or class of structures) that performs the claimed function.

“heating element” first recited in claim 2 (§112(f) interpretation applied to claim 2 and any dependent claims thereof, except for claim 3):

Structural placeholder: “element”.

Function: “heating”.

Insufficient structure: the fact that the electronic circuit comprises the heating element does not necessarily limit the heating element itself to be an/the electronic circuit per se (rather, it just means that the heating element, whatever it is, is a part of the electronic circuit); further, the structural feature of “the hole and the heating element [being] arranged to face each other” is not sufficient for performing the claimed function of “heating”.

Notwithstanding that (1) a term having sufficiently definite meaning as the name for the structure that performs the claimed function, even when the term covers a broad class of structures or identifies the structures by their function (in a manner similar to “filters”, “brakes”, “clamp”, “screwdriver”, “locks”, etc.), typically does not invoke interpretation under §112(f)1, and (2) the term “heating element” ordinarily covers a broad class of structures (the class including, for example, Nichrome, Kanthal, Cupronickel, Molybdenum disilicide, Silicon carbide, Silicon nitride, PTC ceramics, Quarts halogen infrared heaters, etc. such as heating elements used in toasters, space heaters, water heaters, hair dryers, etc.2), the ordinarily skilled artisan would not have afforded the term “heating element” as recited in the claim its ordinary meaning (i.e., the ordinarily skilled artisan would not have understood the term “heating element” as used in the claims to refer to or be the name of the aforementioned class of structures) because the Specification uses this term throughout the application in a manner that conflicts with such ordinary definition (the Specification discloses that the heating element is a beamformer and/or a CPU3 which the ordinarily skilled artisan would not have considered a heating element per se in the ordinary sense of the term).

Exceptions: It is noted that claim 3 further recites that the heating element is at least one of a beamformer and a CPU which is sufficient structure. Therefore, the “heating element” as recited in claim 3 does not invoke §112(f) interpretation.

“heat dissipating member” first recited in claim 6 (§112(f) interpretation applied to claim 6 and any dependent claim thereof except for claim 7):

Structural placeholder: “member”

Function: “extend a heat dissipating area of the heating element”.

Insufficient structure: “heat dissipating” describes the functional nature of this “member”, not its structure; further, the fact that the ultrasonic probe comprises the heat dissipating member does not necessarily limit the heat dissipating member itself to be an/the ultrasonic probe per se (rather, it just means that the heat dissipating element, whatever it is, is a part of the ultrasonic  probe); further, the structural feature of the heat dissipating member being “disposed one surface of the heating element” is itself not sufficient to necessarily dissipate heat and/or extend a heat dissipating area of the heating element, albeit interrelated thereto.

Further, the term “heat dissipating member” does not appear to be a term having sufficiently definite meaning as the name for the structure (or class of structures) that performs the claimed function.

Exceptions: It is noted that claim 7 further recites that the heat dissipating member is a radiation fin which is sufficient structure. Therefore, the “heat dissipating member” as recited in claim 7 does not invoke §112(f) interpretation.

“sealing member” first recited in claim 8 (§112(f) interpretation applied to claim 8 but not claim 9):

Structural placeholder: “member”.

Function: “sealing the space between the housing and the heating element to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole”.

Insufficient structure: “sealing” describes the functional nature of this “member”, not its structure; further, the fact that the ultrasonic probe comprises the sealing member does not necessarily limit the sealing member itself to be an/the ultrasonic probe per se (rather, it just means that the sealing member, whatever it is, is a part of the ultrasonic  probe).

Further, the term “sealing member” does not appear to be a term having sufficiently definite meaning as the name for the structure (or class of structures) that performs the claimed function.

Exceptions: It is noted that claim 9 further recites that the sealing member is an O-ring which is sufficient structure. Therefore, the “sealing member” as recited in claim 9 does not invoke §112(f) interpretation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Regarding the term “acoustic module”, an ultrasonic transceiver/ultrasonic transducer has been identified from the Specification4 as corresponding to the claimed function of transmitting an ultrasonic signal to an object and receiving an echo signal reflected from the object. The term is construed to cover an ultrasonic transceiver/ultrasonic transducer (such as but not limited to a piezoelectric transducer) or equivalents thereof.

Regarding the term “heating element”, a beamformer and/or CPU has been identified from the Specification5 as corresponding to the claimed function of heating. The term is construed to cover a beamformer or CPU (such as but not limited to a microprocessor) or equivalents thereof such as any electronic circuit that generates a non-trivial amount of heat (such as but not limited to integrated circuits, microcontrollers, amplifiers, or other digital/analog circuits).

Regarding the term “heat dissipating member”, heat radiation fins have been identified from the Specification6 as corresponding to the claimed function of extending a heat dissipating area of the heating element. The term is construed to cover a radiation fins or equivalents thereof such as but not limited to a radiator or a heat sink.

Regarding the term “sealing member”, an O-ring has been identified from the Specification7 as corresponding to the claimed function of sealing the space between the housing and the heating element to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole. The term is construed to cover an O-ring or equivalents thereof such as but not limited to a liquid seal or a hermetic seal.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear whether the recitation of “the hole comprises a plurality of holes” means that each hole of the plurality of holes communicates the outside of the housing with the electronic circuit such that the electronic circuit is cooled by air outside the housing, or otherwise if just one of the holes communicating the outside of the housing with the electronic circuit such that the electronic circuit is cooled by air outside the housing is enough to read on the claim.
see MPEP 2173.06) the claim is being construed for the purposes of examination as in the latter interpretation.

Regarding claim 10, there is a lack of antecedent basis for the term “the heating element”.
In accordance with compact prosecution practice (see MPEP 2173.06) the claim is being construed for the purposes of examination as depending on claim 2 which provides sufficient antecedent basis for the term in question.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly, Jr. et al., US 5,961,465 (hereinafter “Kelly”).
Regarding claim 1, Kelly discloses an ultrasound probe (see Figs. 2a and 2b) comprising:
a housing (transducer housing 10, Figs. 2a and 2b);
an acoustic module (collectively the acoustic crystal 12, acoustic lens 14, and acoustic backing 16, Figs. 2a and 2b; “an ultrasound transducer”, col.1, ~line 49 ) disposed in the housing (see Figs. 2a and 2b which illustrate the acoustic module in the housing; “[a] housing contains the ultrasound transducer” col. 1, ~lines 55-56), and configured to transmit an ultrasonic signal to an object and received an “an ultrasound transducer operable to generate and receive ultrasonic energy”, col. 1, ~lines 49-50);
an electronic circuit (integrated circuits 22, Figs. 2a and 2b) disposed in the housing (see Figs. 2a and 2b which illustrate the integrated circuits 22 as being disposed within the transducer housing 10) and electrically connected to the acoustic module (via flexible circuit carriers 18 and 20, Figs. 2a and 2b) to drive the acoustic module (implied by col. 2, lines 51-64); and
a hole (apertures 36 and exit tubes 38, Figs. 2a and 2b) communicating an outside of the housing with the electronic circuit (via heat exchanger 30, Figs. 2a and 2b) so that the electronic circuit is cooled by air outside the housing (see col. 3, lines 4-26).

Regarding claim 2, Kelly further discloses that the electronic circuit comprises a heating element (integrated circuits 22 can be considered a heating element because they generate heat: “Without proper levels of applied cooling, the heat generated by integrated circuits 22 will cause an unacceptable rise in the temperature of transducer housing 10. Accordingly, as shown in the following FIGS., the invention incorporates one or more active cooling features into transducer housing 10 to enable dissipation of internally generated heat.” col. 2, line 65 – col. 3, line 3), and the hole and the heating element are arranged to face each other (see Figs. 2a and 2b which illustrate apertures 36/exit tubes 38 and integrated circuits 22 as facing each other, with heat exchanger 30 interposed therebetween).

claim 4, Kelly further discloses that the hole comprises a plurality of holes (see Figs. 2a and 2b which illustrate a plurality of apertures 36/exit tubes 38).

Regarding claim 5, Kelly further discloses that the housing further comprises a protective net (screen 40, Fig. 2a) configured to cover the hole (“A screen 40 (shown only in FIG. 2a) may be incorporated about transducer housing 10 to prevent a user's hand from blocking air flow through exit tubes 38.” col. 3, lines 24-26).

Regarding claim 6, Kelly further discloses that the ultrasonic probe further comprises a heat dissipating member (heat exchanger 30, Figs. 2a and 2b) disposed on one surface of the heat element to extend a heat dissipating area of the heating element, (“Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.” col. 3, lines 4-18).

Regarding claim 7, Kelly further discloses that the heat dissipating member comprises a radiation fin (see annotated figure below) configured to be in contact with “Referring to FIGS. 2a and 2b, to remove heat that is generated by integrated circuits 22, a high thermal conductivity heat exchanger 30 is mounted, either in direct contact with the upper surfaces of integrated circuits 22 or coupled thereto via a thermally transmissive grease. Heat exchanger 30 incorporates a hollow interior 32, wherein plural heat dissipating fins are positioned. A gaseous coolant tube 34 is coupled to one extremity of each of heat exchangers 30 and provides a flow of cooling air thereto. Gaseous coolant tubes 34 are preferably incorporated into cable 24 and either (i) receive a flow of cooling air from an externally positioned blower (not shown) or (ii) receive a flow of air that has been drawn into transducer housing through cooling openings integral thereto, by a remote suction action applied to coolant tubes 34.” col. 3, lines 4-18).


claim 10, a traveling direction of the echo signals transmitted from and received by the acoustic module is a first direction, and the hole and the heating element are disposed along a second direction intersecting first direction at a 90° angle.


Regarding claim 11, Kelly further discloses that he housing comprises a hollow portion (the inside portion of the housing 10) and the hole is formed on one surface of the hollow portion (see Figs. 2a and 2b).

Regarding claim 12, Kelly further discloses the housing comprises a recessed portion toward the inside of the housing (the portion of the housing 10 under the screen 40 forms a recessed portion of the housing 10 in which the recess is in a direction toward the inside of the housing; see Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Siedenburg et al., US 2016/0242747 A1 (hereinafter “Siedenburg”).
Regarding claim 3, Kelly discloses the invention of claim 2 as discussed above but fails to disclose that heating element comprises at least one of a beamformer and a CPU.
scan head 110, Figs. 1-3; scan head 400, Figs. 4 and 5) comprising:
a housing (outer shell 200, Figs. 2 and 3; outer shell 410, Figs. 4 and 5);
an acoustic module (transducer array 210, Figs. 2 and 3; transducer elements 420, Figs. 4 and 5) disposed in the housing, and configured to transmit an ultrasonic signal to an object and receive an echo signal reflected from the object (“The scan head includes an array of transducer elements and electronics 114 to generate the ultrasound pulses for transmission and to receive the corresponding echo signals.” ¶ [0013]);
an electronic circuit (electronics 114, Fig. 1; electronics 220, Figs. 2 and 3; electronic components 430, Figs. 4 and 5) disposed in the housing and electrically connected to the acoustic module to drive the acoustic module (“Electrically connected to the transducer elements 210 are a number of electronic components 220a, 220b, 220c etc. comprising one or more of individual components, integrated circuits, ASICs, digital signal processors (DSPs) as well as power conditioning circuitry and the like that operate to drive the transducer elements and process the received echo signals.” ¶ [0015]); and
a hole (airflow entrance 270 Fig. 3; Figs. 4 and 5 similarly show an airflow entrance, albeit not labeled by a reference character) communicating an outside of the housing with the electronic.
Particularly, the electronic circuit comprises a heating element which comprises a beamformer (¶ [0013]-[0014]).


Regarding claim 8, Kelly discloses the invention of claim 6 but does not disclose a sealing member sealing the space between the housing and the heating element to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole.
Siedenburg teaches a sealing member (environmental barrier 460, Figs. 4 and 5) sealing the space between the housing (410, Figs. 4 and 5) and the heating element (430, Figs. 4 and 5) to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole (¶ [0022]-[0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly by providing a sealing member sealing the space between the housing and the heating element to prevent moisture from outside the housing from penetrating into the inside of the housing through the hole, as taught by Siedenburg, in order to hermetically the electronics (i.e., the electronic circuits) inside the housing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Siedenburg as applied to claim 8 above, and further in view of Clark et al., US 2018/0125461 A1 (hereinafter “Clark”).
claim 9, Kelly modified by the teachings of Siedenburg teaches the invention of claim 8; but does not teach that the sealing member is an O-ring per se.
Clark teaches a sealing member comprising an O-ring (O-ring 275, Fig. 3; ¶ [0028]; ¶ [0031]). Specifically, Clark teaches: “The O-ring may facilitate the formation of a fluid-impermeable coupling between the heat sink 250 and a fluid chamber (not shown), such as fluid chamber 100 illustrated in FIG. 1.”
It would have been obvious to one having ordinary skill in the art to further modify the modified Kelly invention such that the sealing member comprises an O-ring, as taught by Clark, in order to facilitate the formation of a fluid impermeable coupling of the sealing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        



APPENDIX A



    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    1
    756
    media_image3.png
    Greyscale



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181; Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
        
        2 See Appendix A: Wikipedia article for “Heating element”.
        
        3 See Specification page 12, lines 28-30
        4 See Specification page 7, lines 8-21
        5 See Specification page 12, lines 27-30
        6 See Specification page 12, lines 7-20; page 14, lines 13-22
        7 See Specification page 14, lines 2-12.